Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,521,262. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:

Claims 1-6 of U.S. Patent No. 10,521,262 (hereinafter, “Patent”), contains every element of claims 1-20 of the instant application (hereinafter, “Instant Applicant”) and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).  
Instant Applicant
U.S. Patent No. 10,521,262
Claim 1. A computer-implemented method comprising: identifying two or more memory locations, each of the two or more memory locations corresponding to a different word in a memory; referencing, by a memory access request, the two or more memory locations; sending the memory access request from one or more processors to a node, the memory access request comprising a single action pursuant to a memory protocol, wherein the node is configured for managing requests under the memory protocol; fetching, by the node, data content from each of the two or more memory locations; packaging, by the node, the data content from each of the two or more memory locations into a memory package; returning the memory package from the node to the one or more processors; and initiating a transaction in a transactional memory environment, wherein the two or more memory locations are used in the transaction.
Claim 1. A computer-implemented method comprising: identifying two or more memory locations, wherein said two or more memory locations are virtual memory addresses generated at an application layer; initiating, by one or more processors, a transaction in a transactional memory environment, wherein said transaction includes a set of instructions that operate atomically and in isolation on a data structure in a memory, said transaction requiring data from each of said two or more memory locations; generating, by said one or more processors, a memory access request as an atomic instruction in the transaction; referencing, by said memory access request, said two or more memory locations, wherein referencing said two or more memory locations comprises identifying an address space identifier; sending said memory access request from said one or more processors to a node, said memory access request comprising a single action pursuant to a memory protocol, wherein said node is configured for managing requests under said memory protocol, wherein said node is of at least one type selected from the group consisting of: (a) one or more additional processors; (b) a memory controller; and (c) a cache controller; fetching, by said node, data content from each of said two or more memory locations, wherein fetching said data content from each of said two or more memory locations comprises: translating said virtual memory addresses to physical memory addresses, based on said address space identifier; and retrieving said data content stored at each of said physical memory addresses; packaging, by said node, said data content from each of said two or more memory locations into a memory package; and returning said memory package from said node to said one or more processors



Response to Arguments
Applicant’s arguments, with respect to claims 1, 2, 7, 11-14 and 18-20 have been fully considered and are persuasive.  The rejection under 102/103 of claims 1, 2, 7, 11-14 and 18-20 has been withdrawn. 
Claims 1-20 are allowable if overcome the double patent rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/YONG J CHOE/Primary Examiner, Art Unit 2135